 1 McGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff/Respondent
   United States of America
 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:08-CR-00474-WBS-KJN
12                           Plaintiff/Respondent,      [PROPOSED] ORDER GRANTING
                                                        GOVERNMENT’S MOTION FOR EXTENSION
13   v.                                                 OF TIME
14   DEREK DAVIS,
15                           Defendant/Movant.
16

17

18             On January 30, 2020, Respondent requested a 60-day extension of time to file its response to

19 Defendant Davis’ 28 U.S.C. § 2255 petition and motion for stay of removal.
20             IT IS HEREBY ORDERED, that Respondent’s request for a 60-day extension (ECF No. 419) is

21 granted. The response is now due April 9, 2020.

22 Dated: February 3, 2020

23

24

25   /davi0474.eot

26

27

28
                                                          1
29

30
